Citation Nr: 0011029	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-45 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Feasibility of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has a serious employment handicap.

2.  Based on the appellant's past employment experience, 
educational background, the disabling effects of his service-
connected disabilities, and his unsuccessful efforts to date 
to accomplish vocational rehabilitation training, achievement 
of a vocational goal in the field of law is not reasonably 
feasible.


CONCLUSION OF LAW

The appellant has a serious employment handicap, but does not 
meet the criteria for reasonable feasibility of achieving a 
vocational goal under Chapter 31, Title 38, United States 
Code.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 21.40, 21.51, 21.53 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1999).

Pertinent law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service connected 
disability rating at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940 and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.40 (1999).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West 1991 & Supp. 1999); 38 C.F.R. § 21.51(b) 
(1999).  Impairment is defined as restrictions on 
employability caused by the veteran's service connected and 
non service connected disabilities, negative attitude toward 
the disabled, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1) (1999).

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment or employability 
through employment in, or qualification for, employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2) (1999).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(1999).
A veteran who has been found to have an employment handicap 
shall also be held to have serious employment handicap if he 
has (1) a neuropsychiatric service-connected disability rated 
at 30 percent or more disabling, or (2) any other service-
connected disability rated at 50 percent or more disabling.  
38 C.F.R. § 21.52(c)(1) and (2) (1999).

If an employment handicap or serious employment handicap is 
found extant, VA shall determine the reasonable feasibility 
of the veteran achieving a vocational goal.  38 U.S.C.A. 
§ 3106(a) (West 1991 & Supp. 1999); 38 C.F.R. § 21.53(a) 
(1999).  The term "vocational goal" means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.53(b) (1999).

The determination of reasonable feasibility shall be made as 
expeditiously as possible when necessary information has been 
developed in the course of initial evaluation.  If an 
extended evaluation is necessary as provided in § 21.57 a 
decision of feasibility shall be made by the end of the 
extended evaluation.  Any reasonable doubt shall be resolved 
in favor of a finding of feasibility.  38 C.F.R. § 21.53(c) 
(1999).

Achievement of a vocational goal is reasonably feasible for a 
veteran with either an employment or serious employment 
handicap when the following conditions are met:

(1) Vocational goal(s) has (have) been 
identified;

(2) The veteran's physical and mental 
conditions permit training for the 
goal(s) to begin within a reasonable 
period, and;

(3) The veteran:

(i) Possesses the necessary educational 
skills and background to pursue the 
vocational goal; or
(ii) Will be provided services by VA to 
develop such necessary educational skills 
as part of the program.

38 C.F.R. § 21.53(d) (1999).

When VA finds that the provisions of paragraph (d) of 38 
C.F.R. § 21.53 are not met, but VA has not determined that 
achievement of a vocational goal is not currently reasonably 
feasible, VA shall provide the rehabilitation services 
contained in § 21.35(i)(1)(i) of this part as appropriate - 
determining whether goal is feasible, improving veteran's 
potential to participate in program designed to achieve a 
goal, and enabling veteran to achieve maximum independence in 
daily living.  A finding that achievement of a vocational 
goal is infeasible without a period of extended evaluation 
requires compelling evidence which establishes infeasibility 
beyond any reasonable doubt.  38 C.F.R. § 21.53(e) (1999).

A counseling psychologist in the VR&C Division shall 
determine whether achievement of a vocational goal is: (1) 
Reasonably feasible; or (2) Not currently reasonably feasible 
under the provisions of paragraph (e) of this section for the 
purpose of determining present eligibility to receive a 
program of independent living services.  38 C.F.R. § 21.53(g) 
(1999).

Upon review of the record and considering the appellant's 
contentions, the Board concludes that a preponderance of the 
evidence is against his claim for Chapter 31 benefits.

On appeal, the appellant contends that he possesses the 
necessary educational skills and background to pursue a 
vocational goal in the field of law, and therefore, he 
requests entitlement to his remaining Chapter 31 benefits to 
obtain a Juris Doctorate (JD) degree from Georgia State 
University in order to become gainfully employed as a lawyer.  
At his hearing in January 1998, the appellant alleged that he 
has done everything requested of him in connection with his 
vocational rehabilitation training and that he has been 
cooperative with his counselors.  He also alleged that his 
rehabilitation counselor tried to put him in a situation 
where he would likely fail to achieve his vocational goals.  
In addition to his hearing testimony of January 1998, the 
record reflects that the appellant provided further argument 
setting forth his contentions and many grievances against VA 
and its Vocational Rehabilitation program in a 140-page brief 
submitted in January 1997.

In summary, the appellant believes that he is entitled to his 
Chapter 31 benefits to pursue the JD degree and that VA 
personnel have, for various reasons, illegally conspired 
against him to prevent him from using his benefits for such 
purposes.

The appellant is a combat-decorated veteran of the Vietnam 
War who served on active duty in the Unites States Army from 
September 1967 to September 1969.  During his tour of duty in 
Vietnam, he served as a Medical Corpsman in an infantry unit 
and was wounded multiple times by shrapnel fragments.  The 
record reflects that he was awarded the Purple Heart Medal 
three times as well as the Bronze Star Medal and Combat 
Medical Badge.

The record also reflects that the appellant is a high school 
graduate and that he received an Associates Degree in General 
Studies in June 1974.  He is presently 53 years of age (b. 
March 24, 1947).

It is undisputed that the appellant has a serious employment 
handicap by virtue of his service-connected psychiatric 
disorder (PTSD), rated 70 percent disabling since July 1990.  
The fact that he has a serious employment handicap is also 
shown by his combined disability rating of 90 percent for all 
of his service-connected disabilities, which, as alluded to 
above, include numerous shell fragment wounds incurred in 
connection with his Vietnam combat service.  That he is 
seriously disabled for employment is also shown by the fact 
that he has been rated totally disabled on the basis of 
individual unemployability since July 1990.

In connection with the adjudication of this appeal, the RO's 
Hearing Officer obtained an audit of the education benefits 
used by the appellant under Chapters 31 and 34.  The report 
of the audit, dated in July 1998, reflects that the appellant 
has used a total of 683/4 months of entitlement: 431/2 months 
under Chapter 31 and 251/4 months under Chapter 34, equating to 
5 years and 83/4 months of school attendance.  However, other 
than the aforementioned Associates Degree in General Studies, 
which he obtained many years ago (June 1974), the appellant 
has not successfully completed the requirements to obtain 
another college-level degree.

It is also documented in the claims file that the appellant 
has not maintained stable employment in the years after 
service.  Not including his work history while participating 
in VA's Vocational Rehabilitation program, the record 
reflects that he was previously employed as a television 
production crew member in 1988, a job which he held for two 
years (September 1986 to September 1988).  Prior to that job, 
he found employment in a number of different capacities all 
of which were of short duration:  clerk in an office supply 
store (March to August 1982); clerk in a liquor store (May to 
October 1981); civil rights officer (January to May 1979); 
and, as an employment counselor for the State of 
Massachusetts (April 1977 to December 1978).  He apparently 
worked as a free-lance photographer for a number of years 
before taking the employment counselor job, and, previous to 
that, he worked for General Motors in Detroit, Michigan, for 
a while after service discharge.

Regarding his formal participation in VA's Vocational 
Rehabilitation program, the record reflects that the 
appellant tried unsuccessfully to complete training on 
multiple occasions since 1977.  He first tried to begin a 
program of vocational rehabilitation in 1977 while living in 
Boston, Massachusetts, but no plan was prepared due to 
insufficient time and/or entitlement for long-range training.  
He reapplied for vocational training after relocating to 
Atlanta, Georgia, in August 1979, and a plan was developed in 
which it was agreed that he would pursue a Junior Executive 
program with a BBA degree, to include initial refresher 
courses to help him get started.  However, the record 
reflects that the plan was interrupted in November 1979 due 
to poor grades, personal adjustment problems, and 
psychotherapy intervention.

Thereafter, the plan to obtain the BBA degree was restarted 
in October 1980, which included refresher courses and the 
appellant agreeing to take a Regents Exam; however, the plan 
was again interrupted a short while later in March 1981 due 
to unsatisfactory progress.  In December 1981, the appellant 
agreed to a goal of completing academic refresher training 
based on the outcome of a neuropsychiatric examination and 
vocational evaluation, but the record reflects that he never 
completed the training.

In December 1982, the appellant reapplied for vocational 
rehabilitation with the agreed-upon goal that he would obtain 
employment as an Administrative Assistant at Oglethorpe 
University.  However, this plan was also never completed as 
he withdrew from school in December 1983 due to poor 
performance and psychological problems.

In January 1991, the appellant reapplied for vocational 
rehabilitation for a third time and a plan was developed in 
which it was agreed that he would explore a work adjustment 
assessment and vocational rehabilitation.  To achieve this, 
he agreed to undergo a comprehensive vocational evaluation by 
Goodwill Industries of Atlanta, Inc.  Based on the 
evaluation, it was suggested that he complete a work 
adjustment program because he had not been employed on a 
full-time basis since 1979.  The program was designed to let 
him establish a recent work history, and included enrollment 
in adult education classes to increase his grade equivalent 
in language abilities.  He was then referred to a 
rehabilitation center in Atlanta to begin a six-week work 
evaluation.  Although he was told upon reporting to the 
center that the evaluation would last only two weeks instead 
of six, the record reflects that during this two-week period 
in March 1993, he had a high absenteeism rate, was late most 
days, and that he did not do a good job of following work 
rules, regulations, and the instructions of his supervisors.  
As a result, the Atlanta rehabilitation center determined 
that he was not a candidate for future employment or 
training.

The Board notes that the appellant disagrees with many of the 
facts and conclusions reached by his instructors in his 
contentions on appeal; however, it has not been shown by any 
objective evidence that description of his activities and 
progress while being evaluated at the center was based on 
incorrect facts or other discriminatory factors such as 
personality or race.

In September 1993, the appellant was notified that his 
vocational rehabilitation counselor could not determine 
whether further services would lead to employment, and 
therefore, the VR&C Officer concluded that he was not a 
candidate for employment or training.

Notwithstanding the above, the record reflects that the 
appellant was again accorded the benefit of the doubt and re-
entered into a work evaluation assessment in November 1993 to 
determine feasibility for further training.  In December 
1993, it was determined that he was work ready but on a 
limited basis.  However, while performing some assembly-line 
work at Goodwill putting labels on cigarette lighters, he 
complained that the "Made in China" labels bothered him due 
to his war experiences.

The record reflects that the appellant was then allowed to 
continue the rehabilitation process in August 1994 whereby an 
Extended Evaluation plan was developed that would allow him 
to take Regents Exam after attending one term at Georgia 
State University.  In counseling sessions, he expressed the 
desire to pursue a bachelor's degree and then a law degree 
from Georgia State (he expressed this goal in the past as 
well, as far back as 1974); however, because the counselor 
was not convinced that he was employable in the field of law, 
an Individualized Extended Evaluation Plan (IEEP) was 
developed for which he agreed to be evaluated for one term in 
a Georgia State bachelor's degree program where he was 
expected to maintain a 2.5 grade point average in all course 
work and to pass the Regents Exam during his first quarter.  
Since the counselor and the appellant could not agree that a 
law degree program was a suitable goal, they agreed to re-
evaluate his goals if he could complete the IEEP.  It was 
also agreed that he would engage in outpatient therapy for 
his PTSD at a VA mental health clinic.

However, as with his previous attempts at vocational 
rehabilitation, the appellant could not complete the agreed-
upon IEEP:  at first, he did not even enroll for the Fall 
Term of 1994 at Georgia State because according to him, he 
could not arrange a satisfactory schedule, and thereafter, 
his training was interrupted in March 1995 because of poor 
progress during the Winter Term of 1995.  A counseling 
session in April 1996 disclosed that he had not met one of 
the requirements for passing the Regents Exam and that he had 
been suspended for the third time at Georgia State with a 
grade point average of .50.  A copy of his transcript from 
Georgia State indicated that he had a total of 112 hours 
earned, with 98.5 credit hours applied towards the bachelor's 
program he was then enrolled in.  VA therapy and examination 
reports dated in 1996 and 1997 indicated that he was 
continuing to suffer from symptoms of his PTSD manifested by 
flashbacks and nightmares.

The above-cited facts and circumstances of the appellant's 
military service, educational background, medical and past 
employment history, and his lengthy participation in VA's 
Vocational Rehabilitation program are fully and accurately 
detailed in the RO's statement of the case dated in September 
1996 and in the supplemental statement of the case dated in 
July 1998.

The Board acknowledges the appellant's expressed desire to 
improve his situation by obtaining additional education and 
training, but it must be pointed out that one of the 
underlying tenets of VA's Vocational Rehabilitation program 
is to enable veterans "to obtain and maintain suitable 
employment."  However, it is significant that there is no 
competent evidence of record which rebuts any of the 
underlying facts and conclusions made by VA personnel in 
connection with the appellant's participation in VA's 
Vocational Rehabilitation program since the late 1970's, and 
in view thereof, the Board concludes that a preponderance of 
the relevant evidence is against his claim.  In this case, 
based on the appellant's medical disabilities, his work 
history to date, and the all too obvious showing that he has 
consistently failed to accomplish the agreed-upon vocational 
goals over a lengthy period of time in a number of chosen 
capacities, and despite the granting of many accommodations 
and favorable allowances by his vocational rehabilitation 
counselors, it is simply not shown that he can achieve his 
currently expressed goal of obtaining a JD degree and 
employment as a lawyer with any reasonable degree of 
feasibility.

The evidence in this case makes clear that a vocational goal 
in the field of law is not reasonably feasible because the 
appellant does not have a legitimate vocational goal 
identified based on his past employment history and 
educational background, none of which suggests that he 
possesses the necessary skills to obtain a JD degree, pass a 
state bar examination, and then find suitable employment as a 
lawyer.  Further, his medical condition is severe enough as 
to contraindicate a rehabilitation effort given that he has 
been rated totally disabled for employment purposes for over 
a decade now and, more significantly, he has not demonstrated 
a proven ability to achieve a training program to date.  As 
noted above, he has applied for and received benefits under 
Chapters 31/34 and participated in VA vocational 
rehabilitation for the better part of three decades, but has 
only obtained an Associates Degree in General Studies.  Thus, 
the Board finds that his currently expressed desire to 
advance his educational goals towards a JD degree and 
employment as a lawyer, although praiseworthy, is 
insufficient by itself to warrant entitlement to Chapter 31 
benefits to achieve such educational goals.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31 at this time.  As noted, he was recently 
afforded the benefit of an IEEP, but he could not accomplish 
the agreed-upon requirements under that plan to establish 
eligibility for further training under Chapter 31.  
38 U.S.C.A. §§ 3101, 3102, 3106, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 21.40, 21.51, 21.53 (1999).

While the Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West 1991).






.............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

Vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 12 -


- 4 -


